DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 5/9/2022, the applicants have filed response: claims 1, 8 and 15 have been amended.  Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan et al. (U.S. Publication 2021/0011688) (Sasidharan hereinafter) in view of Reeve et al. (U.S. Publication 2019/0155721) (Reeve hereinafter) (Identified by Applicant in IDS) and Seok (U.S. Publication 2008/0298333) (Seok hereinafter).
6.    	As per claim 1, Sasidharan teaches a method for microservices architecture optimization, the method comprising:
receiving, by a gateway service, a plurality of application request messages, each application request message having a type [“The functionality of the monolithic application 415 is encapsulated in a requirements document 460 obtained by program code 465 of an embodiment of the present invention executing on at least one processor . The program code 465 , as illustrated in FIGS . 1-2 determines the components of the monolithic application 415 , establishing bounded contexts 470 480 for the components,” ¶ 0036; application request messages mapped to functionality/components determined by program code and message type mapped to the identified bounded contexts associated with the components];
generating, by the gateway service, a client request message for each of the plurality of the application request messages [“automatically identifies one or more microservices 472 474 482 484 within the bounded contexts 470 480 that provide the functionality of the monolithic application 415 within the microservices architecture 490 (e.g., a shared computing environment , including but not limited to a cloud computing environment)”; ¶ 0036];
forwarding, by the gateway service, each of the client request messages to a respective service of a plurality of services associated with each of the client request messages; identifying, by the gateway service, a subset of the plurality of services that is commonly invoked corresponding to the type of an application request message of the plurality of application request messages [“program code executing on at least one processor enables an automatic (e.g., instant, real-time, near real-time, etc.) discovery of one or more microservices belonging to one or more levels of a computing hierarchy that correspond to a monolith application, based on requirements of the monolith application. In some embodiments of the present invention, the program code: 1) obtains the requirements of a monolith application based on cognitively analyzing a requirements document; 2) automatically identifies a bounded content of each microservice corresponding to the monolith application; 3) machine learns (tuning the cognitive analysis) based on feedback from past automatic discoveries of microservices to provide more effective and/or efficient automatic microservice discovery for future monolithic applications,” ¶ 0019; discovery of applicability existing microservices suggests a subset]; and
generating, at the gateway service, a deployment scheme for deploying the subset of the plurality of services on one or more servers, wherein the deployment scheme is based on application specific criteria for optimizing performance of the subset of services within the microservices architecture [“generating, by the one or more processors, a bounded context for the given component based on analyzing one or more additional sentences comprising the requirement to identify additional classes beyond the initial class associated with the responsibility in the requirement; identifying, by the one or more processors, in a microservices architecture executing in a shared computing environment, one or more microservices within the bounded context,” ¶ 0004; “The program code determines a common responsibility (e.g., verb) for sentences in the requirement to identify a context of a microservice component (130). The microservice component, scoped by a bounded context, would provide the class and responsibility defined by the requirement, within a hierarchy determined by the program code. Hence, the program code generates hierarchy for the context and marks the common responsibility (e.g., verb) as a bounded context (140). The program code iterates through the hierarchy (which can comprise another map) to obtain component and respective entity information for each component (150). Based on obtaining the component and respective entity information, the program code generates a stub for microservices corresponding to the monolithic application (160) . In some embodiments of the present invention , the program code selected an intent during execution of the stub,” ¶ 0025; “Program code comprising the component generator, analyzes the classifications and analysis of the component identifier, determines which microservices correspond to the components, and generates a stub to enable access to the microservices . Program code comprising the machine learning engine monitors (with the prior permission and / or with the feedback of the user) the functionality of the stub in place of the monolithic application and improves the identification process based on the feedback / observation(s).” ¶ 0028; generating a means of accessing the microservices subset suggests a deployment; application-specific criteria mapped to bounded context based on requirements; “Utilizing the program code 465 in embodiments of the present invention to automatically identify microservices 472 474 482 484 in a microservices architecture 490 for use in place of a monolithic application 415 enables the replacement of a monolithic application 415 provided by a service oriented architecture 410 at a low infrastructure cost.” ¶ 0036; reducing development and infrastructure costs suggests optimizing overall performance].
Sasidharan does not explicitly disclose but Reeve discloses receiving, by the gateway service, a plurality of client response messages, wherein each client response message of the plurality of client response messages corresponds to a client request message of the forwarded client request messages [“In step 360, test system 2000 responds to the service request 250 received in step 340 by returning an expected service response 260 to the tested subset of microservices 220. This response is selected by the test system 2000, as a function of the current contents of the behavior store 210, so as to most closely match a response that would be expected from the mock entity 230 or 240 to which the service request 250 had originally been directed.” ¶ 0090, fig. 3].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan and Reeve available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan to include the capability of managing message transactions as taught by Reeve, thereby providing a mechanism to enhance system maintainability and operability by facilitating identifiable message routing.
Sasidharan and Reeve do not explicitly disclose but Seok discloses wherein each client response message of the plurality of client response messages comprises a header value identifying one or more services of the plurality of services invoked by the corresponding client request message, based on the header values of the plurality of client response messages [“The message header 110 includes a control field indicating a type of the message, a duration value field indicating a response time in response to the probe request message, a destination address and sending address field, and a basic service set ID (BSSID) field. The BSSID field is set to a wildcard BSSID or a specific BSSID. The configuration of the message header can be changed depending on the network type.” ¶ 0080];
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Reeve and Seok available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan and Reeve to include the capability of identify transaction types based on header fields as taught by Seok, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications.
7.    	As per claim 2, Sasidharan, Reeve and Seok teach the method of claim 1.  Sasidharan further teaches wherein identifying the subset of the plurality of services that is commonly invoked further comprises: determining the subset of the plurality of services corresponding to a first application request message having a first type and a second application request message having a second type, wherein the first type is different from the second type [“automatically identifying, by the one or more processors, based on a sentence comprising the requirement, a given component of the one or more components, based on analyzing the requirement of the monolithic application; determining, by the one or more processors, based on syntax of the sentence, an initial class and a responsibility for the given component; generating, by the one or more processors, a bounded context for the given component based on analyzing one or more additional sentences comprising the requirement to identify additional classes beyond the initial class associated with the responsibility in the requirement; identifying, by the one or more processors, in a microservices architecture executing in a shared computing environment, one or more microservices within the bounded context,” ¶ 0005].
8.      As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
9.      As per claim 9, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
10.      As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
11.      As per claim 16, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
12.	Claims 3, 4, 6, 10, 11, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan, Reeve and Seok in further view of Hiroishi (U.S. Publication 2015/0134831) (Hiroishi hereinafter).
13.    	As per claim 3, Sasidharan, Reeve and Seok teach the method of claim 1.  Sasidharan, Reeve and Seok do not explicitly disclose but Hiroishi discloses wherein generating the deployment scheme further comprises: determining a message load corresponding to a first type of an application request message of the plurality of application request messages and a second type of an application request message of the plurality of application request messages [“the load distribution control unit 120/220 acquires a communication time spent for communication with the lower tier virtual server. For example, upon receiving a response to the first request from the virtual server, the load distribution control unit 120/220 acquires, from the virtual server, a period of time from the transmission of the second request to the lower tier virtual server in the course of the process corresponding to the first request to the reception of a response to the second request,” ¶ 0160].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Reeve, Seok and Hiroishi available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan, Reeve and Seok to include the capability of message load determination as taught by Hiroishi, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal use of available system resources.
14.    	As per claim 4, Sasidharan, Reeve, Seok and Hiroishi teach the method of claim 3.  Hiroishi further teaches wherein the message load corresponding to the first type and the second type is measured over a configurable time period [“the load distribution control unit 120/220 acquires a communication time spent for communication with the lower tier virtual server. For example, upon receiving a response to the first request from the virtual server, the load distribution control unit 120/220 acquires, from the virtual server, a period of time from the transmission of the second request to the lower tier virtual server in the course of the process corresponding to the first request to the reception of a response to the second request,” ¶ 0160].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Reeve, Seok and Hiroishi available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan, Reeve and Seok to include the capability of message load determination as taught by Hiroishi, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal use of available system resources.
15.    	As per claim 6, Sasidharan, Reeve and Seok teach the method of claim 1.  Sasidharan, Reeve and Seok do not explicitly disclose but Hiroishi discloses wherein generating the deployment scheme further comprises: generating a recommendation based on specification of the one or more servers, the specification including requirements of at least one of a central processing unit (CPU), and a memory [“The auto-scaling need determining unit 130/230 determines whether to perform auto Scaling. For example, using the management information storing unit 140/240, the auto-scaling need determining unit 130/230 manages paired concurrent request count and response time for each executed request, received from the load distribution control unit 120/220. Then, each time the load distribution control unit 120/220 receives a response to a request, the auto-scaling need determining unit 130/230 determines the need for auto scaling based on information stored in the management information storing unit 140/240.” ¶ 0161].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Reeve, Seok and Hiroishi available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan, Reeve and Seok to include the capability of message load determination as taught by Hiroishi, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal use of available system resources.
16.      As per claim 10, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
17.      As per claim 11, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
18.      As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
19.      As per claim 17, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
20.      As per claim 18, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
21.      As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
22.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan, Reeve and Seok in further view of Morley et al. (U.S. Publication 2017/0141958) (Morley hereinafter).
23.    	As per claim 5, Sasidharan, Reeve and Seok teach the method of claim 1.  Sasidharan, Reeve and Seok do not explicitly disclose but Morley discloses identifying at least one endpoint of a plurality of endpoints corresponding to a service of the plurality of services that shares no common resource with other endpoints of the plurality of endpoints; and generating, at the gateway service, a recommendation that the at least one endpoint is decoupled from the other endpoints of the plurality of endpoints [“a provider network may implement a virtualized compute service, allowing virtualized compute servers to be instantiated at client request, and some client applications that utilize dedicated endpoint instances of a database service of the provider network may be executed on such virtualized compute servers,” ¶ 0017].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Reeve, Seok and Morley available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan, Reeve and Seok to include the capability of assigning dedicated endpoints for network-accessible services as taught by Morley, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal use of available system resources.
24.      As per claim 12, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
25.      As per claim 19, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
26.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan, Reeve and Seok in further view of Wang et al. (U.S. Publication 2018/0343556) (Wang hereinafter).
27.    	As per claim 7, Sasidharan, Reeve and Seok teach the method of claim 1.  Sasidharan, Reeve and Seok do not explicitly disclose but Wang discloses wherein a message structure of a first application request message of the plurality of application request messages is different from a message structure of a second application request message of the plurality of application request messages [“a first data structure used when the first network device sends the first resource request message is different from a second data structure used when the first network device sends the second resource request message,” ¶ 0054].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Reeve, Seok and Wang available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan, Reeve and Seok to include the capability of determining data structure differences as taught by Wang, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal routing of system communications.
28.      As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Response to Arguments
29.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193